DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a compensator, comprising: an energy storage device; a two-stage bi-directional direct current (DC)-DC converter coupled to the energy storage device, wherein when the energy storage device is discharged, the two-stage bi-directional DC-DC converter steps up a voltage, and when the energy storage device is charged, the two-stage bi-directional DC-DC converter steps down the voltage; a multi-level inverter coupled to the two-stage bi-directional DC-DC converter, wherein the multi-level inverter outputs an alternating current (AC) voltage; and a controller coupled to the multi-level inverter, wherein the controller controls the AC voltage to generate or absorb reactive power to achieve a power factor equal to or approximately equal to unity at a point of common coupling (PCC) between a utility supply and a transformer.
	Claim 17 is allowable over the prior art of record, because the prior art of record does not disclose receiving, by a two-stage bi-directional DC-DC converter, a first direct current (DC) voltage from an energy storage device; converting, by the two-stage bi-directional DC-DC converter, the first DC voltage into a second DC voltage; generating, by a multi-level inverter, an alternating current (AC) inverter voltage from the second DC voltage, wherein the AC inverter voltage is a voltage less than the second DC voltage; providing the AC inverter voltage to a point of common coupling (PCC) between a utility
supply and a transformer; and controlling the AC inverter voltage of the multi-level inverter to generate or absorb reactive power.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836